CONSENT

This WRITTEN CONSENT ("Consent") is executed by and on behalf of the undersigned
holder (the "Holder") of shares of the Series D Convertible Preferred Stock, par
value $0.01 ("Series D Preferred Shares"), of DIRT Motor Sports, Inc., d/b/a
World Racing Group, Inc. (the "Company"), as of the date set forth below, in
accordance and pursuant to Section 228 of the General Corporation Law of the
State of Delaware.

The Holder currently holds Series D Preferred Shares with a stated value of
$3,000 per share. Each Series D Preferred Share is convertible into 1,000 shares
of the Company's common stock ("Common Stock"). Holder also holds certain
warrants (the "Warrants") to purchase shares of the Company's Common Stock.

Subject to the terms and conditions set forth in this Consent, the Holder hereby
consents as follows:

The exchange (the "Series D Exchange") of each of Holder's Series D Preferred
Shares, which are currently convertible into 1,000 shares of Common Stock, for
3,000 shares of Common Stock of the Company (the "Exchange Shares") for each
Series D Preferred Share held by such Holder; provided, however, if as a result
of the foregoing, the Holder or any of its affiliates, individually or in the
aggregate would beneficially own (as determined in accordance with Section 13(d)
of the Securities Exchange Act of 1934, as amended, and the rules thereunder)
more than 4.999% [9.999%] of the Company's issued and outstanding Common Stock
("Threshold Amount"), the Holder's Series D Preferred Shares would be exchanged
for Exchange Shares, rounded to the nearest whole share, up to the Threshold
Amount, and the remaining Series D Preferred Shares would be exchanged for
Series E Preferred Stock ("Series E Preferred") convertible into the number of
shares of Common Stock equal to the difference between the aggregate number of
Exchange Shares to be issued to the Holder and the actual number of Exchange
Shares issued in accordance with this Paragraph 2.a. The Certificate of
Designation of the Relative Rights and Preferences of the Series E Preferred, as
filed with the Delaware Secretary of State, is attached to this Consent as
Exhibit A. The Series E Preferred is intended to be a Common Stock equivalent;
and

The filing of a Certificate of Amendment (the "Certificate of Amendment") with
the Secretary of State of the State of Delaware to provide for each Series D
Share to be exchanged for the Exchange Shares, in substantially the form
attached hereto as Exhibit B.

In consideration for the execution of this Consent and the cancellation and
surrender of the Warrants held by each Holder of Series D Preferred Stock
executing this Consent, the Company shall issue to Holder shares of Common Stock
(the "Warrant Exchange Shares") at the ratio of two shares of Common Stock (or
Series E Preferred as described above) for every three Warrants held by such
Holder. In the event the Holder does not return an executed Consent to the
Company by the Consent Deadline, as defined below, the exercise price of the
Warrants shall be reduced only in accordance with the terms and conditions set
forth in the applicable Warrant.

The actions approved by this Consent as it relates to the Series D Exchange
shall not be effective unless and until either (i) holders of Series D Preferred
Shares representing one hundred percent (100%) of the issued and outstanding
shares of Series D Preferred Shares consent to the filing of the Amendment prior
to December 14, 2007 ("Consent Deadline"), or (ii) holders of Series D Preferred
Shares representing at least seventy-five percent (75%) of the issued and
outstanding shares of Series D Preferred Shares consent to the filing of the
Amendment prior to the Consent Deadline, stockholders representing at least
fifty percent (50%) of the issued and outstanding shares of Common Stock of the
Company approve the Amendment, at a meeting duly called by the Secretary of the
Company for the purpose of, among other items, approving such Amendment, to be
taken at the Company's next shareholder meeting (which is currently scheduled
for January 2008) ("Shareholder Approval"), and the Company shall have filed the
Certificate of Amendment with the Delaware Secretary of State, in substantially
the form attached hereto as Exhibit B, within five (5) business days following
Shareholder Approval (together, "Required Approvals"). The Warrant Exchange
shall not be effective unless and until the holders of Series D Preferred Shares
representing at least seventy-five percent (75%) of the issued and outstanding
shares of Series D Preferred Shares consent to the filing of the Amendment prior
to the Consent Deadline. In the event all Required Approvals are obtained, the
Series D Preferred shall terminate as a class of equity securities of the
Company, resulting in each Holder owning the Exchange Shares, and/or Series E
Preferred. In the event the Required Approvals are not obtained, this Consent
shall be terminated, and shall be of no further force and effect.

In order to receive the Exchange Shares and the Warrant Exchange Shares, the
Holder shall deliver to the Company for cancellation all certificates and
agreements evidencing all Series D Preferred Shares and Warrants held by Holder,
or an affidavit of loss, theft or destruction thereof with respect to such
certificates and/or agreements. Upon receipt of the Series D Preferred Shares
and Warrants and the satisfaction of all of the conditions to the Series D
Exchange and the Warrant Exchange, the Company shall issue to the each Holder
(i) certificates evidencing 3,000 Exchange Shares for each Series D Preferred
Share exchanged, and (ii) two (2) Warrant Exchange Shares for every three (3)
Warrants cancelled and surrendered.

Holder acknowledges and agrees that that the existence of this Consent and the
information contained herein and in the Exhibit attached hereto is of a
confidential nature and shall not, without the prior written consent of the
Company, be disclosed by Holder to any person or entity, other than Holder's
personal financial and legal advisors for the sole purpose of evaluating an
investment in the Company, and that it shall not, without the prior written
consent of the Company, directly or indirectly, make any statements, public
announcements or release to trade publications or the press with respect to the
subject matter of this Consent. Holder further acknowledges and agrees that the
information contained herein and in the other documents relating to this
transaction may be regarded as material non-public information under United
States federal securities laws, and that United States federal securities laws
prohibit any person who has received material non-public information relating to
the Company from purchasing or selling securities of the Company, or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of the Company. Accordingly, until such time as any such non-public information
has been adequately disseminated to the public, Holder shall not purchase or
sell any securities of the Company, or communicate such information to any other
person.

IN WITNESS WHEREOF, this Consent was duly executed on the date set forth below.

HOLDER:

Number of Shares of Series D Preferred Currently Held

By: ____________________________

_______________________

Print Name: ______________________

 

Print Title: _______________________

 

Date: ___________________________

 

 

EXHIBIT A

 

CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES

OF THE

SERIES E CONVERTIBLE PREFERRED STOCK

OF

DIRT MOTOR SPORTS, INC.

The undersigned, the Chief Executive Officer of Dirt Motor Sports, Inc., a
Delaware corporation (the "Company"), in accordance with the provisions of the
Delaware General Corporation Law, does hereby certify that, pursuant to the
authority conferred upon the Board of Directors by the Certificate of
Incorporation of the Company, the following resolution creating a series of
Series E Convertible Preferred Stock, was duly adopted on September 28, 2007:

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Company by provisions of the Certificate of
Incorporation of the Company (the "Certificate of Incorporation"), there hereby
is created out of the shares of Preferred Stock, par value $.01 per share, of
the Company authorized in Article IV of the Certificate of Incorporation (the
"Preferred Stock"), a series of Preferred Stock of the Company, to be named
"Series E Convertible Preferred Stock," consisting of Fifty Thousand (50,000)
shares, which series shall have the following designations, powers, preferences
and relative and other special rights and the following qualifications,
limitations and restrictions:

Designation and Rank
. The designation of such series of the Preferred Stock shall be the Series E
Convertible Preferred Stock, par value $.01 per share (the "Series E Preferred
Stock"). The maximum number of shares of Series E Preferred Stock shall be Fifty
Thousand (50,000) shares. The Series E Preferred Stock shall rank prior to the
common stock, par value $.01 per share (the "Common Stock") for purposes of
liquidation preference, and to all other classes and series of equity securities
of the Company that by their terms do not rank senior to the Series E Preferred
Stock ("Junior Stock").
Dividends
. Whenever the Board of Directors declares a cash dividend on the Common Stock
each holder of record of a share of Series E Preferred Stock, or any fraction of
a share of Series E Preferred Stock, on the date set by the Board of Directors
to determine the owners of the Common Stock of record entitled to receive such
dividend (the "Record Date") shall be entitled to receive, out of any assets at
the time legally available therefore, an amount equal to such dividend declared
on one share of Common Stock multiplied by the number of shares of Common Stock
into which such share, or such fraction of a share, of Series E Preferred Stock
could be converted on the Record Date.
Voting Rights
.
Class Voting Rights
. The Series E Preferred Stock shall have the following class voting rights. So
long as any shares of the Series E Preferred Stock remain outstanding, the
Company shall not, without the affirmative vote or consent of the holders of at
least three-fourths (3/4) of the shares of the Series E Preferred Stock
outstanding at the time, given in person or by proxy, either in writing or at a
meeting, in which the holders of the Series E Preferred Stock vote separately as
a class: (i) amend, alter or repeal the provisions of the Series E Preferred
Stock so as to adversely affect any right, preference, privilege or voting power
of the Series E Preferred Stock; or (ii) effect any distribution with respect to
Junior Stock except that the Company may effect a distribution on the Common
stock if the Company makes a like kind distribution on each share, or fraction
of a share, of Series E Preferred Stock in an amount equal to the distribution
on one share of Common Stock multiplied by the number of shares of Common Stock
into which such one share, or such fraction of a share, of Series E Preferred
Stock can be converted at the time of such distribution.
General Voting Rights
. Except with respect to transactions upon which the Series E Preferred Stock
shall be entitled to vote separately as a class pursuant to Section 3(a) above,
the Series E Preferred Stock shall have no voting rights. The Common Stock into
which the Series E Preferred Stock is convertible shall, upon issuance, have all
of the same voting rights as other issued and outstanding Common Stock of the
Company.

Liquidation Preference
.
 a. In the event of the liquidation, dissolution or winding up of the affairs of
    the Company, whether voluntary or involuntary, after payment or provision
    for payment of the debts and other liabilities of the Company, the holders
    of shares of the Series E Preferred Stock then outstanding shall be entitled
    to receive, out of the assets of the Company, whether such assets are
    capital or surplus of any nature, an amount equal an amount per share of
    Series E Preferred Stock calculated by taking the total amount available for
    distribution to holders of all the Company's outstanding Common Stock before
    deduction of any preference payments for the Series E Preferred Stock,
    divided by the total of (x) all of the then outstanding shares of the
    Company's Common Stock, plus (y) all of the shares of the Company's Common
    Stock into which all of the outstanding shares of the Series E Preferred
    Stock can be converted (the "Liquidation Preference Amount") before any
    payment shall be made or any assets distributed to the holders of the Common
    Stock or any other Junior Stock. If the assets of the Company are sufficient
    to pay in part, but are not sufficient to pay in full, the Liquidation
    Preference Amount payable to the holders of outstanding shares of the Series
    E Preferred Stock and any series of preferred stock or any other class of
    stock on a parity, as to rights on liquidation, dissolution or winding up,
    with the Series E Preferred Stock, then all of said assets available to pay
    a part of the Liquidation Preference Amount to the holders of the
    outstanding shares of Series E Preferred Stock and the other classes of
    stock on a parity as to rights on liquidation, dissolution or winding up,
    will be distributed among the holders of the Series E Preferred Stock and
    the other classes of stock on a parity with the Series E Preferred Stock, if
    any, ratably in accordance with the respective amounts that would be payable
    on such shares if all amounts payable thereon were paid in full. The
    liquidation payment with respect to each outstanding fractional share of
    Series E Preferred Stock shall be equal to a ratably proportionate amount of
    the liquidation payment with respect to each outstanding share of Series E
    Preferred Stock. All payments for which this Section 4(a) provides shall be
    in cash, property (valued at its fair market value as determined by an
    independent appraiser reasonably acceptable to the holders of a majority of
    the Series E Preferred Stock), or a combination thereof; provided, however,
    that no cash shall be paid to holders of Junior Stock unless each holder of
    the outstanding shares of Series E Preferred Stock has been paid in cash the
    full Liquidation Preference Amount to which such holder is entitled as
    provided herein. After payment of the full Liquidation Preference Amount to
    which each holder is entitled, such holders of shares of Series E Preferred
    Stock will not be entitled to any further participation as such in any
    distribution of the assets of the Company.

Conversion
. The holder of Series E Preferred Stock shall have the following conversion
rights (the "Conversion Rights"):
Right to Convert
. At any time on or after the Issuance Date, the holder of any such shares of
Series E Preferred Stock may, at such holder's option, subject to the
limitations set forth in Section 7 herein, elect to convert (a "Voluntary
Conversion") all or any portion of the shares of Series E Preferred Stock held
by such person into a number of fully paid and nonassessable shares of Common
Stock at a conversion rate of one thousand (1,000) shares of Common Stock for
each share of Series E Preferred Stock (subject to adjustments set forth in
Section 7(e) herein, the "Conversion Rate") . The Company shall keep written
records of the conversion of the shares of Series E Preferred Stock converted by
each holder. A holder shall be required to deliver the original certificates
representing the shares of Series E Preferred Stock upon any conversion of the
Series E Preferred Stock as provided in Section 5(b) below.
Mechanics of Voluntary Conversion
. The Voluntary Conversion of Series E Preferred Stock shall be conducted in the
following manner:
Holder's Delivery Requirements
. To convert Series E Preferred Stock into full shares of Common Stock on any
date (the "Voluntary Conversion Date"), the holder thereof shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 5:00 p.m., New York
time on such date, a copy of a fully executed notice of conversion in the form
attached hereto as
Exhibit I
(the "Conversion Notice"), to the Company, and (B) with respect to the
conversion of shares of Series E Preferred Stock held by any holder, such holder
shall surrender to a common carrier for delivery to the Company as soon as
practicable following such Conversion Date, but in no event later than six (6)
business days after such date, the original certificates representing the shares
of Series E Preferred Stock being converted (or an indemnification undertaking
with respect to such shares in the case of their loss, theft or destruction)
(the "Preferred Stock Certificates").
Company's Response
. Upon receipt by the Company of a facsimile copy of a Conversion Notice, the
Company shall immediately send, via facsimile, a confirmation of receipt of such
Conversion Notice to such holder and the Company or its designated transfer
agent (the "Transfer Agent"), as applicable, shall, within three (3) business
days following the date of receipt by the Company of the certificate
representing the shares of Series E Preferred Stock being converted, (x) issue
and deliver to the Depository Trust Company ("
DTC
") account on the holder's behalf via the Deposit Withdrawal Agent Commission
System ("
DWAC
") as specified in the Conversion Notice, registered in the name of the holder
or its designee, for the number of shares of Common Stock to which the holder
shall be entitled, and (y) if the certificate so surrendered represents more
shares of Series E Preferred Stock than those being converted, issue and deliver
to the holder a new certificate for such number of shares of Series E Preferred
Stock represented by the surrendered certificate which were not converted.
Intentionally Omitted
.
Record Holder
. The person or persons entitled to receive the shares of Common Stock issuable
upon a conversion of the Series E Preferred Stock shall be treated for all
purposes as the record holder or holders of such shares of Common Stock on the
Conversion Date.
Company's Failure to Timely Convert
. If within three (3) business days of the Company's receipt of the Conversion
Notice (the "Share Delivery Period") the Company shall fail to issue and deliver
to a holder the number of shares of Common Stock to which such holder is
entitled upon such holder's conversion of the Series E Preferred Stock (a
"Conversion Failure"), in addition to all other available remedies which such
holder may pursue hereunder, the Company shall pay additional damages to such
holder on each business day after such third (3
rd
) business day that such conversion is not timely effected in an amount equal
0.5% of the product of (A) the sum of the number of shares of Common Stock not
issued to the holder on a timely basis pursuant to Section 5(b)(ii) and to which
such holder is entitled and (B) the closing bid price of the Common Stock on the
last possible date which the Company could have issued such Common Stock to such
holder without violating Section 5(b)(ii). If the Company fails to pay the
additional damages set forth in this Section 5(b)(v) within five (5) business
days of the date incurred, then such payment shall bear interest at the rate of
2% per month (pro rated for partial months) until such payments are made.

Intentionally Omitted Intentionally Omitted
.
Adjustments of Conversion Rate
.
Adjustments for Stock Splits and Combinations
. If the Company shall at any time or from time to time after the Issuance Date,
effect a stock split of the outstanding Common Stock, the Conversion Rate shall
be proportionately increased. If the Company shall at any time or from time to
time after the Issuance Date, combine the outstanding shares of Common Stock,
the Conversion Rate shall be proportionately decreased. Any adjustments under
this Section 5(e)(i) shall be effective at the close of business on the date the
stock split or combination occurs.
Adjustments for Certain Dividends and Distributions
. If the Company shall at any time or from time to time after the Issuance Date,
make or issue or set a record date for the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in shares of
Common Stock, then, and in each event, the Conversion Rate shall be increased as
of the time of such issuance or, in the event such record date shall have been
fixed, as of the close of business on such record date, by multiplying, as
applicable, the Conversion Rate then in effect by a fraction:
 1. the numerator of which shall be the total number of shares of Common Stock
    issued and outstanding immediately after such issuance on the close of
    business on such record date; and
 2. the denominator of which shall be the total number of shares of Common Stock
    issued and outstanding immediately prior to the time of such issuance on the
    close of business on such record date.

Adjustment for Other Dividends and Distributions
. If the Company shall at any time or from time to time after the Issuance Date,
make or issue or set a record date for the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in securities
of the Company other than shares of Common Stock, then, and in each event, an
appropriate revision to the applicable Conversion Rate shall be made and
provision shall be made (by adjustments of the Conversion Rate or otherwise) so
that the holders of Series E Preferred Stock shall receive upon conversions
thereof, in addition to the number of shares of Common Stock receivable thereon,
the number of securities of the Company which they would have received had their
Series E Preferred Stock been converted into Common Stock on the date of such
event and had thereafter, during the period from the date of such event to and
including the Conversion Date, retained such securities (together with any
distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section 5(e)(iii) with
respect to the rights of the holders of the Series E Preferred Stock.
Adjustments for Reclassification, Exchange or Substitution
. If the Common Stock issuable upon conversion of the Series E Preferred Stock
at any time or from time to time after the Issuance Date shall be changed to the
same or different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for in Sections
5(e)(i), (ii) and (iii), or a reorganization, merger, consolidation, or sale of
assets provided for in Section 5(e)(v)), then, and in each event, an appropriate
revision to the Conversion Rate shall be made and provisions shall be made so
that the holder of each share of Series E Preferred Stock shall have the right
thereafter to convert such share of Series E Preferred Stock into the kind and
amount of shares of stock and other securities receivable upon reclassification,
exchange, substitution or other change, by holders of the number of shares of
Common Stock into which such share of Series E Preferred Stock might have been
converted immediately prior to such reclassification, exchange, substitution or
other change, all subject to further adjustment as provided herein.
Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets
. If at any time or from time to time after the Issuance Date there shall be a
capital reorganization of the Company (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 5(e)(i), (ii) and (iii), or a reclassification, exchange or substitution
of shares provided for in Section 5(e)(iv)), or a merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all of the Company's properties or assets to any other person (an "Organic
Change"), then as a part of such Organic Change an appropriate revision to the
Conversion Rate shall be made and provision shall be made so that the holder of
each share of Series E Preferred Stock shall have the right thereafter to
convert such share of Series E Preferred Stock into the kind and amount of
shares of stock and other securities or property of the Company or any successor
corporation resulting from the Organic Change which the holder of such share of
Series E Preferred Stock would have received if such share of Series E Preferred
Stock had been converted prior to such Organic Change.
Record Date
. In case the Company shall take record of the holders of its Common Stock or
any other Preferred Stock for the purpose of entitling them to subscribe for or
purchase Common Stock or Convertible Securities, then the date of the issue or
sale of the shares of Common Stock shall be deemed to be such record date.

No Impairment
. The Company shall not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith,
assist in the carrying out of all the provisions of this Section 5 and in the
taking of all such action as may be necessary or appropriate in order to protect
the Conversion Rights of the holders of the Series E Preferred Stock against
impairment. In the event a holder shall elect to convert any shares of Series E
Preferred Stock as provided herein, the Company cannot refuse conversion based
on any claim that such holder or any one associated or affiliated with such
holder has been engaged in any violation of law, unless, an injunction from a
court, on notice, restraining and/or adjoining conversion of all or of said
shares of Series E Preferred Stock shall have been issued.
Certificates as to Adjustments
. Upon occurrence of each adjustment or readjustment of the Conversion Rate or
number of shares of Common Stock issuable upon conversion of the Series E
Preferred Stock pursuant to this Section 5, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each holder of such Series E Preferred Stock a certificate
setting forth such adjustment and readjustment, showing in detail the facts upon
which such adjustment or readjustment is based. The Company shall, upon written
request of the holder of such affected Series E Preferred Stock, at any time,
furnish or cause to be furnished to such holder a like certificate setting forth
such adjustments and readjustments, the Conversion Rate in effect at the time,
and the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon the conversion
of a share of such Series E Preferred Stock. Notwithstanding the foregoing, the
Company shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent of such adjusted
amount.
Issue Taxes
. The Company shall pay any and all issue and other taxes, excluding federal,
state or local income taxes, that may be payable in respect of any issue or
delivery of shares of Common Stock on conversion of shares of Series E Preferred
Stock pursuant hereto;
provided
,
however
, that the Company shall not be obligated to pay any transfer taxes resulting
from any transfer requested by any holder in connection with any such
conversion.
Notices
. All notices and other communications hereunder shall be in writing and shall
be deemed given if delivered personally or by facsimile or three (3) business
days following (x) being mailed by certified or registered mail, postage
prepaid, return-receipt requested, or (y) delivered to an express mail delivery
service such as Federal Express, with written receipt by the addressee required,
in either case addressed to the holder of record at its address appearing on the
books of the Company. The Company will give written notice to each holder of
Series E Preferred Stock at least twenty (20) days prior to the date on which
the Company closes its books or takes a record (I) with respect to any dividend
or distribution upon the Common Stock, (II) with respect to any pro rata
subscription offer to holders of Common Stock or (III) for determining rights to
vote with respect to any Organic Change, dissolution, liquidation or winding-up
and in no event shall such notice be provided to such holder prior to such
information being made known to the public. The Company will also give written
notice to each holder of Series E Preferred Stock at least twenty (20) days
prior to the date on which any Organic Change, dissolution, liquidation or
winding-up will take place and in no event shall such notice be provided to such
holder prior to such information being made known to the public.
Fractional Shares
. No fractional shares of Common Stock shall be issued upon conversion of the
Series E Preferred Stock. In lieu of any fractional shares to which the holder
would otherwise be entitled, the Company, at its option, shall pay cash equal to
the product of such fraction multiplied by the average of the closing bid prices
of the Common Stock for the five (5) consecutive trading immediately preceding
the Voluntary Conversion Date, or (ii) issue one whole share of Common Stock to
the holder.
Reservation of Common Stock
. The Company shall, so long as any shares of Series E Preferred Stock are
outstanding, reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversion of the Series E
Preferred Stock, such number of shares of Common Stock as shall from time to
time be sufficient to effect the conversion of all of the Series E Preferred
Stock then outstanding (without giving effect to the limitations set forth in
Section 7 hereof).
Retirement of Series E Preferred Stock
. Conversion of Series E Preferred Stock shall be deemed to have been effected
on the applicable Voluntary Conversion Date. The Company shall keep written
records of the conversion of the shares of Series E Preferred Stock converted by
each holder. A holder shall be required to deliver the original certificates
representing the shares of Series E Preferred Stock upon any conversion of the
Series E Preferred Stock represented by such certificates.
Regulatory Compliance
. If any shares of Common Stock to be reserved for the purpose of conversion of
Series E Preferred Stock require registration or listing with or approval of any
governmental authority, stock exchange or other regulatory body under any
federal or state law or regulation or otherwise before such shares may be
validly issued or delivered upon conversion, the Company shall, at its sole cost
and expense, in good faith and as expeditiously as possible, endeavor to secure
such registration, listing or approval, as the case may be.

No Preemptive or Redemption Rights
. Except as provided in Section 5 hereof no holder of the Series E Preferred
Stock shall be entitled to rights to subscribe for, purchase or receive any part
of any new or additional shares of any class, whether now or hereafter
authorized, or of bonds or debentures, or other evidences of indebtedness
convertible into or exchangeable for shares of any class, but all such new or
additional shares of any class, or any bond, debentures or other evidences of
indebtedness convertible into or exchangeable for shares, may be issued and
disposed of by the Board of Directors on such terms and for such consideration
(to the extent permitted by law), and to such person or persons as the Board of
Directors in their absolute discretion may deem advisable. Except as provided in
Section 5 neither the Company nor the holder has the right to have the Company
redeem the Series E Preferred Stock.
Conversion Restriction
.
 a. Notwithstanding anything to the contrary set forth in Section 5 of this
    Certificate of Designation, at no time may a holder of shares of Series E
    Preferred Stock convert shares of the Series E Preferred Stock if the number
    of shares of Common Stock to be issued pursuant to such conversion, when
    aggregated with all other shares of Common Stock owned by such holder at
    such time, would result in such holder beneficially owning (as determined in
    accordance with Section 13(d) of the Securities Exchange Act of 1934, as
    amended, and the rules thereunder) in excess of 4.99% of the then issued and
    outstanding shares of Common Stock outstanding at such time; provided,
    however, that upon a holder of Series E Preferred Stock providing the
    Company with sixty-one (61) days notice (pursuant to Section 5(i) hereof)
    (the "Waiver Notice") that such holder would like to waive Section 7(a) of
    this Certificate of Designation with regard to any or all shares of Common
    Stock issuable upon conversion of Series E Preferred Stock, this Section
    7(a) shall be of no force or effect with regard to those shares of Series E
    Preferred Stock referenced in the Waiver Notice;
 b. Notwithstanding anything to the contrary set forth in Section 5 of this
    Certificate of Designation, at no time may a holder of shares of Series E
    Preferred Stock convert shares of the Series E Preferred Stock if the number
    of shares of Common Stock to be issued pursuant to such conversion, when
    aggregated with all other shares of Common Stock owned by such holder at
    such time, would result in such holder beneficially owning (as determined in
    accordance with Section 13(d) of the Securities Exchange Act of 1934, as
    amended, and the rules thereunder) in excess of 9.99% of the then issued and
    outstanding shares of Common Stock outstanding at such time; provided,
    however, that upon a holder of Series E Preferred Stock providing the
    Company with a Waiver Notice that such holder would like to waive Section
    7(b) of this Certificate of Designation with regard to any or all shares of
    Common Stock issuable upon conversion of Series E Preferred Stock, this
    Section 7(b) shall be of no force or effect with regard to those shares of
    Series E Preferred Stock referenced in the Waiver Notice.

Inability to Fully Convert
.

(a) Holder's Option if Company Cannot Fully Convert. If, upon the Company's
receipt of a Conversion Notice, the Company cannot issue shares of Common Stock
for any reason, including, without limitation, because the Company (x) does not
have a sufficient number of shares of Common Stock authorized and available or
(y) is otherwise prohibited by applicable law or by the rules or regulations of
any stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Company or its securities, from issuing
all of the Common Stock which is to be issued to a holder of Series E Preferred
Stock pursuant to a Conversion Notice, then the Company shall issue as many
shares of Common Stock as it is able to issue in accordance with such holder's
Conversion Notice and with respect to the unconverted Series E Preferred Stock
(the "Unconverted Preferred Stock") the holder, solely at such holder's option,
can elect, at any time after receipt of notice from the Company that there is
Unconverted Preferred Stock, to void the holder's Conversion Notice as to the
number of shares of Common Stock the Company is unable to issue and retain or
have returned, as the case may be, the certificates for the shares of the
Unconverted Preferred Stock.

In the event a Holder shall elect to convert any shares of Series E Preferred
Stock as provided herein, the Company cannot refuse conversion based on any
claim that such Holder or any one associated or affiliated with such Holder has
been engaged in any violation of law, violation of an agreement to which such
Holder is a party or for any reason whatsoever, unless, an injunction from a
court, on notice, restraining and or enjoining conversion of all or any of said
shares of Series E Preferred Stock shall have issued.

Mechanics of Fulfilling Holder's Election
. The Company shall immediately send via facsimile to a holder of Series E
Preferred Stock, upon receipt of a facsimile copy of a Conversion Notice from
such holder which cannot be fully satisfied as described in Section 8(a) above,
a notice of the Company's inability to fully satisfy such holder's Conversion
Notice (the "Inability to Fully Convert Notice"). Such Inability to Fully
Convert Notice shall indicate (i) the reason why the Company is unable to fully
satisfy such holder's Conversion Notice and (ii) the number of shares of Series
E Preferred Stock which cannot be converted.
Pro-rata Conversion
. In the event the Company within a period of ten days receives Voluntary
Conversion Notices from more than one holder of Series E Preferred Stock and
such holder elected to have converted some, but not all, of the Series E
Preferred Stock required to be converted as a result of such Voluntary
Conversion Notices, the Company shall convert from each holder of Series E
Preferred Stock electing to have Series E Preferred Stock converted within such
ten day period, an amount equal to the number of shares of Series E Preferred
Stock the Company can convert in such ten day period multiplied by a fraction,
the numerator of which shall be the number of shares of Series E Preferred Stock
such holder elected to have converted in such ten day period and the denominator
of which shall be the total number of shares of Series E Preferred Stock all
holders elected to have converted in such ten day period.

Vote to Change the Terms of or Issue Preferred Stock
. The affirmative vote at a meeting duly called for such purpose, or the written
consent without a meeting, of the holders of not less than three-fourths (3/4)
of the then outstanding shares of Series E Preferred Stock, shall be required
for any change to this Certificate of Designation or the Company's Certificate
of Incorporation which would amend, alter, change or repeal any of the powers,
designations, preferences and rights of the Series E Preferred Stock.
Lost or Stolen Certificates
. Upon receipt by the Company of evidence satisfactory to the Company of the
loss, theft, destruction or mutilation of any Preferred Stock Certificates
representing the shares of Series E Preferred Stock, and, in the case of loss,
theft or destruction, of any indemnification undertaking by the holder to the
Company and, in the case of mutilation, upon surrender and cancellation of the
Preferred Stock Certificate(s), the Company shall execute and deliver new
preferred stock certificate(s) of like tenor and date.
Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief
. The remedies provided in this Certificate of Designation shall be cumulative
and in addition to all other remedies available under this Certificate of
Designation, at law or in equity (including a decree of specific performance
and/or other injunctive relief), no remedy contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit a holder's right to pursue actual damages for any failure by
the Company to comply with the terms of this Certificate of Designation. Amounts
set forth or provided for herein with respect to conversion and the like (and
the computation thereof) shall be the amounts to be received by the holder
thereof and shall not, except as expressly provided herein, be subject to any
other obligation of the Company (or the performance thereof). The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the holders of the Series E Preferred Stock and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the holders
of the Series E Preferred Stock shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
Specific Shall Not Limit General; Construction
. No specific provision contained in this Certificate of Designation shall limit
or modify any more general provision contained herein.
Failure or Indulgence Not Waiver
. No failure or delay on the part of a holder of Series E Preferred Stock in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

  IN WITNESS WHEREOF, the undersigned has executed and subscribed this
Certificate and does affirm the foregoing as true this 28th day of September,
2007.

 

DIRT MOTOR SPORTS, INC.

 

 By: _/s/ Tom Deery_________________

Name: Tom Deery

Title: Chief Executive Officer



EXHIBIT B

CERTIFICATE OF AMENDMENT

Each share of Series D Convertible Preferred Stock, par value $.01 per share
(the "Series D Stock") that is issued and outstanding as of the Effective Time,
shall be and is, automatically and without any further action on the part of the
stockholders of the Corporation, exchanged for 3,000 shares of Common Stock (the
"Exchange"); provided, however, that if, as a result of the Exchange, any
stockholder would be deemed to beneficially own in excess of 9.99% (the
"Threshold") of the issued and outstanding Common Stock of the Corporation, such
stockholder shall receive, in lieu of the amount of Common Stock in excess of
the Threshold, that number of shares of the Corporation's Series E Convertible
Preferred Stock, $.01 par value per share ("Series E Stock"), that are
convertible into the number of shares of Common Stock in excess of the
Threshold.

The Corporation shall not be obligated to issue certificates evidencing the
shares of Common Stock and/or Series E Stock, as applicable, outstanding as a
result of the Exchange unless and until the certificates evidencing the shares
of Series D Stock held by a holder prior to the Exchange are either delivered to
the Corporation or its transfer agent, or the holder notifies the Corporation or
its transfer agent that such certificates have been lost, stolen or destroyed
and executes an agreement satisfactory to the Corporation to indemnify the
Corporation from any loss incurred by it in connection with such certificates.
Holders of shares of Series D Stock immediately prior to the Exchange shall,
from and after the Effective Time, cease to own, be holders of or have any
rights to or arising out of any shares of Series D Stock and, in lieu thereof,
shall automatically and without any further action become owners or holders of
and have rights to and arising out of the number of shares of Common Stock
and/or Series E Stock, as applicable, for which such shares of Series D Stock
are exchanged. Until such time as each holder of shares of Series D Stock
receives the stock certificate or stock certificates representing shares of
Common Stock and/or Series E Stock, as applicable, all stock certificates that,
immediately prior to the Effective Time, represented shares of Series D Stock
held by such holder, shall, from and after the Effective Time, cease to
represent shares of Series D Stock and shall be deemed to represent the number
of shares of Common Stock and/or Series E Stock, as applicable, into which the
shares of Series D Stock previously represented by such stock certificate or
certificates were exchanged at the Effective Time."

